Title: To Benjamin Franklin from David Hall, 1 June 1761
From: Hall, David
To: Franklin, Benjamin


          
            Sir
            Philada. June 1. 1761.
          
          Your Favour, by Captain Hammit, came safe to hand last Week, for which I am obliged to you.
          Inclosed you have the first Copy of a Bill of Exchange for One Hundred Pounds Sterling, drawn by Lieutenant Thomas Vaughan on John Calcroft Esq; Westminster, for which, as usual, please give me Credit, and Advise of its coming to Hand. Should be mighty glad to see you here again, in order, among other Things, that we might get our long standing Account settled. You talk often of coming, but it seems to be a difficult Matter for you to get away. I am, Sir, Yours. &c.
          
            David Hall.
            Exchange of above Bill 73 and a ThirdTo Benjamin Franklin Esq.,Sent by the Willy, Captain McConnell, to Cork.Second Copy of the above Bill sent by the Knuttsford, Captain Williams, to Liverpool.
          
        